DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 09/28/2021.  
Claims 1, 2. 4-11, and 14 are amended.
New claim 21 is added.
Claims 1-2 and 4-21 are pending.
Claim 1, 2 and 4-11 are amended to recite hard capsule shell.

Priority
The examiner acknowledges this application as a Continuation of 16/070,499 filed 07/16/2018, now US 10,603,286 B2, which is a 371 of PCT/IB2016/058123 filed 12/20/2016, which claims benefit of EP applications 16153238.7 filed 01/28/2016 and 16153306.2 filed 01/29/2016.

Response to Arguments
Applicant argues that Takubo does not teach or suggest two-piece hard capsule shell that comprises at least one colorant and that Takubo teaches banding composition that may comprise a coloring agent as described in paragraph [0034].
Response: Takubo teaches hard capsules and specifically refers to DRCAPS hard capsules (see the whole document) and Takubo talks about hard capsule shells (see at least paragraph [0063]) and these two-piece hard capsules shells are banded with banding solutions that contain coloring agents.   However, the nutraceutical products or nutritional supplements of grape seed, and wild yam (paragraphs [0058] and [0060]) that meet the limitation of food stuff concentrate are filled into the capsule and not in the capsule shell.   Therefore, the rejection of claim(s) 1, 2 and 4 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takubo (US 20150140084 A1) is withdrawn because claim 1 has been amended on 09/28/2021 to say that the coloring foodstuff concentrate is in the shell.  

Rejection over Rajewski: Citing paragraph [0031] of Rajewski, applicant argues that Rajewski does not anticipate claim 4 because Rajewski teaches synthetic coloring agents that are not hydrophilic coloring food stuff concentrate and that Rajewski does not identify the flavoring agents it discloses as coloring agent. 
Response: The examiner disagrees.   The office action of 07/16/2021 in section 21 on page 9 specifically cited paragraph [0033] where Rajewski teaches that the capsule shell contains one or more colorants, grape skin extract and beet red powder and beta-carotene (see paragraph [0033]) were named with the grape skin extract and beet red powder from beet root anticipating the colorant of claim 14.   Therefore, the rejection of claim 14 over Rajewski is maintained.

Rejection over Scott: Applicant argues that Scott does not anticipate claim 14 because the coloring agent in Scott includes synthetic dyes, iron oxides or hydroxides, titanium dioxide or 
Response: The examiner disagrees.  It is true that paragraph [0092] of Scott teaches the pullulan composition to contain coloring agent that includes iron oxides or hydroxides titanium dioxide or natural dyes.   It is also true that same paragraph [0092] names carotenes, cochineal extract, chlrophyllin and betanin as natural dyes.   Betanin is beetroot red which meets the limitation of beetroot hydrophilic coloring foodstuff concentrate of claim 14.   Scott produces hard capsules from pullulan compositions.   Therefore, Scott anticipates claim 14 and the rejection is maintained.

Rejection over Taniguchi in view of Hoelzer: Applicant argues that the foodstuff coloring agents in Taniguchi are excluded by the instant specification and that Taniguchi does not teach or suggest replacing the extracted pigment with colorant consisting of a hydrophilic coloring foodstuff concentrate as required by claim 1.  That Hoelzer does not cure the deficiencies of Taniguchi.
Response: The examiner agrees with applicant that from line 8, page 6 to line 18 page 9 excludes the listed materials including extracted purple sweet potato, extracted carrot pigment and others.   However, the claims have not excluded those pigments.   Also, purple carrot recited in the claim is broader than the extracted carrot pigment disclosed in the specification or purple carrot foodstuff in the claim includes extracted carrot pigment; sweet potato in the claim includes sweet potato pigment extract disclosed in the specification.   Upon further read of the specification, where it is said that extracted 

Rejection over Scott under 35 USC 103: Applicant argues that Scott does not teach or suggest colorant consisting of a hydrophilic coloring foodstuff concentrate.   This argument is the same as the argument presented in the first full paragraph of page 8 of 11 of the remarks filed 09/28/202. 
Response: The response here will be similar to the response given previously above under Scott.   The examiner disagrees.  It is true that paragraph [0092] of Scott teaches the pullulan composition to contain coloring agent that includes iron oxides or hydroxides titanium dioxide or natural dyes.   It is also true that same paragraph [0092] names carotenes, cochineal extract, chlrophyllin and betanin as natural dyes.   Betanin is beetroot red which meets the limitation of beetroot hydrophilic coloring foodstuff concentrate of claim 14.   Scott produces hard capsules from pullulan compositions.   The rejection under 35 USC 103 is not about replacing one coloring agent for another.   Scott uses betanin, a beetroot red in the pullulan composition for the hard capsule.   Claims 15, 17-18 depend from claim 14.   Claim 14 was argued above to be anticipated by Scott and the rejection under 35 USC 103 was not that claim 14 was found prima facie obvious.   Rather, claims 15 and 17-18 were found prima facie obvious for the reasons of record.   Applicant argues that because Scott has failed to teach the coloring foodstuff concentrate of claim 14, claim 15 and 17-18 that depend from claim 14 are allowable.   But it was clearly shown above that claim 14 is anticipated by Scott.   Hence claims 15 and 17-18 are not allowable over Scott.   The rejection is maintained.

Rejection of claims 11-16, 19 and 20 over RU 2420538 C2 (using the PE2E translated document) in view of Muhammad Javeed Akhtar, “Functionalization and Characterization of Bioactive Films Based on HPMC: Influence of Antioxidants Inclusion on Films Properties and Food Preservation. Food and Nutrition. Universite de Lorraine, 2012,” pp 1-203, 2012: Applicant argues that Kad and Akhtar failed to teach or suggest hard capsule shell as recited in claims 11-13 or an aqueous solution suitable for dip-molded comestible hard capsules because neither Kad nor Akhtar teaches or suggests a hydrophilic coloring foodstuff concentrate as claimed as a colorant; that Akhtar does not provide any motivation to replace the antioxidants found in extracts with foodstuff concentrate from a source material consisting of food or a characteristic ingredient of food, wherein the source material does not undergo selective physical and/or chemical extraction.
Response: First, it is unclear to the examiner what applicant intends to convey by saying “…where in the source material does not undergo selective physical and/or chemical extraction.”   It is unclear because it would be reasonable to expect that the coloring agent from say purple carrot can be obtained by extraction.   Applicant’s specification at page 3, lines 5-7 describes grinding/squeezing the source material, diluting with non-organic solvent additives, followed by drying/evaporation.   This steps broadly reads on extraction with aqueous solvent --- the color is extracted and dried/evaporated to yield concentrated product.   Nevertheless, RU 2420538 uses food grade coloring agent that is not foodstuff.   But Akhtar was relied upon for teaching that natural colorants such as beetroot and purple carrot have the dual functional properties of natural color replacing synthetic colorants and providing continuous control of lipid 

Rejection of claims 1, 2 and 4-10 over RU 2420538 C2 (using the PE2E translated document) in view of Muhammad Javeed Akhtar, “Functionalization and Characterization of Bioactive Films Based on HPMC: Influence of Antioxidants Inclusion on Films Properties and Food Preservation. Food and Nutrition. Universite de Lorraine, 2012,” pp 1-203, 2012, and further in view of Hoelzer (US 20150150817 A1): Applicant traverses the rejection by referring to the argument against RU2420538 and Akhtar and argues that Hoelzer does not cure the deficiency of Kad and Akhtar because Hoelzer does not teach or suggest a colorant consisting of hydrophilic coloring foodstuff concentrate.   
Response: The argument against Kad and Akhtar has been addressed above under f.   Hoelzer was relied upon for teaching what is already well known that hard capsules are two piece.   Therefore the rejection is maintained.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 14: Claim 14 is an aqueous composition comprising film forming capsule base and colorant that is “purple carrot, pumpkin, yarn, radish, sweet potato, beetroot, elderberry, blackcurrant, grape, apple, huito, safflower, cartharnus, hibiscus, tropaeolum, spirulina, chlorella, or any mixture thereof.”   Claim 14 does not recite amount of the film forming capsule base and no amount of the colorant and water recited.   The recitation of “suitable for forming dip-molded comestible hard capsule” is the intended use or application of the composition and does not patentably distinguish over a composition comprising water, film forming capsule base and colorant that any of the food colors recited in the claim.   Film forming capsule base is defined by claim 1 as hydroxypropyl methylcellulose (HPMC) and page 3, lines 34-36 of the as filed specification says that film forming capsule base is one or more celluloses (like HPMC HPMCP, HPMCAS, MC), gelatin, pullulan, and mixtures thereof; and most preferred are celluloses, and particularly is hydroxypropyl methylcellulose (HPMC).   Thus claim 14 is not limited to hydroxypropyl methylcellulose (HPMC).

Claim(s) 14 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rajewski et al. (US 20080248102 A1) or Scott et al. (US 20050249676 A1).
Rajewski: Rajewski teaches hard pullulan capsule (see the whole document with emphasis on at least paragraph [0004]); the hard capsule shell comprises one or more flavoring agents such as grape fruit, grape, pear, peach and strawberry natural flavoring agents (see at least 
Scott: Scott teaches hard capsule comprising pullulan, water and carrageenan and surfactant (see the whole document, the abstract, paragraphs [0043], [0074]); food acceptable flavors such as grape and orange and strawberry (paragraph [0095]); the pullulan composition contains food acceptable colorant such as riboflavin, carotenes and betanin (paragraph [0092]) with betanin, a beetroot red anticipating the colorant of the claim.    The composition of Scott is aqueous because the composition contains water.   The aqueous composit1on of Scott anticipate claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2005/0249676 A1) as applied to claim 14 above.
Scott has been described above to anticipate claim 14.
For claim 15; Scott teaches that coloring agent is present at a range of from 0% to 10% (paragraph [0092]).   Scott differs from claim 15 in that the disclosed range for the coloring agent is different from the claimed range.   But, the disclosed range of from 0% to 10% overlaps the claimed range of from about 0.01% to about 5%.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).   In the instant case, the disclosed range of 0% to 10% allows for a range of 0.01-5%, thereby rendering the claimed range prima facie obvious.
For claims 17 and 18: Scott teaches the composition to contain gelling agent (paragraphs [0034]-[0035], [0041]); and the gelling agent is present at 0.05-3% (paragraph [0108]).  Scott differs from claims 17 and 18 by not disclosing the claimed ranges for the gelling agent in claims 17 and 18.   However, the disclosed range of 0.05-3% overlaps the claimed range of less than 0.2% (claim 17) and less than 0,1% (claim 18).   %.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).   In the instant case, the disclosed range of 0.05-3% allows for less than 0.1% and less than 0.2% as points within the disclosed rage touches points of less than 0.1% and less than 0.2%.
Therefore, Scott renders claims 15 and 17-18 prima facie obvious.

Claims 11-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2420538 C2 (using the PE2E translated document) in view of Muhammad Javeed Akhtar, “Functionalization and Characterization of Bioactive Films Based on HPMC: Influence of Antioxidants Inclusion on Films Properties and Food Preservation. Food and Nutrition. Universite de Lorraine, 2012,” pp 1-203, 2012.
RU 2420538 C2 discloses aqueous composition for producing hard capsules and hard capsule made from hydroxypropyl methylcellulose (see the whole translated document with emphasis on the title, claims 1-16).   The HPMC is present at 70-99% or 80-99% or 93-98% (see at least claim 14 and 7th full paragraph of page 9 of the translated document).   The water content in the capsule shell is at 7% (3rd full paragraph of page 7 of the translated Document).  The capsule shell is colored with food grade coloring agents and the amount of the coloring agent is 0.001-1.0% (2nd full paragraph of page 5 and last line of page 11 of the PE2E translated document) with this amount meeting the claimed amount in the arrange of 0.001-5% in claims 11; on page 10, lines 1 and 2, of the translation, the dye is said to be present at 0.01-2% with this amount anticipating the claimed range of 0.01-3% (claim 13) and 0.01-5% (claim 15) such that claims 13 and 15 are rendered prima facie obvious as the artisan would look to these amounts when using the beetroot extract and purple carrot extract to optimize the amounts in the HPMC  composition to achieve desired level of coloration.   The 80-99% HPMC anticipates the HPMC amount in claim 11 and 93-98% anticipates the HPMC amount in claims 12 and 16.   The 7% water anticipates the requirement of 1-8% water in claim 11 and 2-7% in claim 12. 
RU 2420538 C2 teaches all the elements of claims 11-16.   The difference between claims 11-12 and 14 is that while RU 2420538 C2 teaches the use of food grade coloring agent, rd full paragraph of page 9) such as purple carrot and beetroot juice (first and second full paragraphs of page 9 and 3rd full paragraph of page 10).
Therefore, at the effective date of the of the invention, one having ordinary skill in the art would be motivated to use natural products such as beetroot extract and purple carrot with the motivation of achieving both antioxidant activities and coloring of the capsule shell comprised of HPMC. 
For claim 19, RU 2420538 C2 teaches that a 2% HPMC solution in water at 20 oC has a viscosity of 3.5-6.0 cP (page 3, 3rd full paragraph from the bottom, PE2E translated doc.)   The 3.5-6.0 cP overlaps the claimed range of 4.0-5.0 cP and the disclosed range allows for 4-5 cP as claimed or that the points of 4-5 cP within the disclosed range touches the claimed range points of 4-5 cP, thereby rendering claim 19 prima facie obvious. 
For claim 20, RU 2420538 C2 teaches that the aqueous solvent is present at 15-25% (3rd full paragraph from the bottom of page 3) and the disclosed range of 15-25% overlaps the claimed range of 17-23 wt%; the disclosed range of 15-25 when the aqueous solvent is water, 
Therefore, RU 2420538 C2 in combination with the teachings of Muhammad Javeed Akhtar renders claims 11-16 and 19-20 prima farcie obvious.
   
Claims 1-2 and 4-10 and new claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2420538 C2 (using the PE2E translated document) in view of Muhammad Javeed Akhtar, “Functionalization and Characterization of Bioactive Films Based on HPMC: Influence of Antioxidants Inclusion on Films Properties and Food Preservation. Food and Nutrition. Universite de Lorraine, 2012,” pp 1-203, 2012, and further in view of Hoelzer (US 20150150817 A1).
RU 2420538 C2 discloses aqueous composition for producing hard capsules and hard capsule made from hydroxypropyl methylcellulose (see the whole translated document with emphasis on the title, claims 1-16).   The HPMC is present at 70-99% or 80-99% or 93-98% (see at least claim 14 and 7th full paragraph of page 9 of the translated document).   The water content in the capsule shell is at 7% (3rd full paragraph of page 7 of the translated Document).  The capsule shell is colored with food grade coloring agents and the amount of the coloring agent is 0.001-1.0% (2nd full paragraph of page 5 and last line of page 11 of the PE2E translated document) with this amount overlaps the claimed amount in the arrange of 0.001-5% in claim 7; on page 10, lines 1 and 2, of the translation; the dye is said to be present at 0.01-2% with this amount anticipating the claimed range of 0.01-3% (claim 8) and 0.01-5% (claim 7) such that claims 8 and 7 are rendered prima facie obvious as the artisan would look to these amounts when using the beetroot extract and purple carrot extract to optimize the amounts in the HPMC  claim 5 and 93-98% anticipates the HPMC amount in claim 6.   The 7% water anticipates the requirement of 1-8% water in claim 9 and 2-7% in claim 10. 
RU 2420538 C2 teaches all the elements of hard capsule claim 1.   The difference between claim 1 and RU 2420538 C2 is that RU 2420538 C2 does not teach that the hard capsule is a two-piece.   However, hard capsules are known to be in two pieces (see paragraph [0030] of Hoelzer).   Therefore, at the effective date of the invention, one would have expected that the hard capsule of RU 2420538 C2 is a two-piece.
Further with respect to the colorant, while RU 2420538 C2 teaches the use of food grade coloring agent, RU 2420538 C2 does not teach the coloring agents recited in claim 1.   However, Muhammad Javeed Akhtar, teaches that fruits and vegetable produce natural antioxidants such as betalains from red beetroot extract and that natural antioxidants are gaining more importance because of their coloring potential antioxidant, antiradical and anti-inflammatory activities and  suggests that natural antioxidants have dual functional properties of natural color replacing synthetic colorants and providing continuous control of lipid oxidation (first and second full paragraphs of page 9).   Further, Muhammad Javeed Akhtar further teachers that HPMC, which is readily available and edible plant derivative is known matrix for carrying natural antioxidants (3rd full paragraph of page 9) such as purple carrot and beetroot juice (first and second full paragraphs of page 9 and 3rd full paragraph of page 10).
Therefore, at the effective date of the of the invention, one having ordinary skill in the art would be motivated to use natural products such as beetroot extract and purple carrot with the motivation of achieving both antioxidant activities and coloring of the capsule shell comprised of HPMC. 
Claims 2 and 4, recite the inherent characteristic properties of the hydrophilic coloring foodstuff concentrate.   Since the composition of RU 2420538 C2 as modified by the teachings of Muhammad Javeed Akhtar and Hoelzer is a two-piece capsule having beetroot and purple carrot food coloring agents of claim 1, then, these the two-piece hard capsule containing the food coloring would also inherently have the stability recited in claim 2 and 4 after 5 weeks storage at room temperature.
For new claim 21, the recitation that the colorant provides nutritive property is the characteristic property of the colorant and the beetroot extract and purple carrot extract are capable of providing nutritive property. 
Therefore, RU 2420538 C2 in combination with the teachings of Muhammad Javeed Akhtar and Hoelzer renders claims 1-2 and 4-10 and new claim 21 prima farcie obvious.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLESSING M FUBARA/Primary Examiner, Art Unit 1613